DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
 
Response to Amendment
3.	The Amendment filed 8/26/2021 has been entered. Claims 1, 3-4, 6-7, 9-10 and 12 remain pending in the application. 
Response to Arguments
4.	Applicant’s arguments with respect to Claims 1, 3-4, 6-7, 9-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

6.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth et al. (US 20140050137 A1) in view of Netto et al. (US 20170034681 A1).

Regarding claim 1, Alberth teaches a method (Method of sending alert message with additional content such as a Map of Fig. 1 and a map is read as a set of coordinate), comprising: 
receiving, at an access node (e.g. gateway 114), coordinates for an alert area for a wireless emergency alert (The network 112 delivers the message to another gateway and associated wireless infrastructure 114, see [0021]; e.g. www.fema.gov/map1, see [0018]); 
sending, from the access node, the coordinates to a user equipment via a cell broadcast service (Additional content pointed to by the messages is sent via a separate multicast/broadcast channel 120… the additional content may be a map pointed to by "www.fema.gov/map1", see [0018] and CMAS enabled wireless devices 106 typically include a dedicated CMAS receiving function implemented in the modem software, that receives the message over cell broadcast resources available in GSM, CDMA, UMTS, LTE, see [0019]); and 
sending the wireless emergency alert to the user equipment via the cell broadcast service (Relatively short messages with an embedded pointer are sent to the plurality of devices 106 via a plurality of unicast channels 116 and/or via an emergency alert system multicast/broadcast channel 118, such as the commercial mobile alert system… For example, the message may be "Evacuate your area using this map: www.fema.gov/map1", see [0018] and CMAS enabled wireless devices 106 typically include a dedicated CMAS receiving function implemented in the modem software, that receives the message over cell broadcast resources available in GSM, CDMA, UMTS, LTE, see [0019]), 

However, Alberth does not teach wherein the coordinates are sent in a separate field of a segment within a system information block, and wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates.
In an analogous art, Netto teaches wherein the coordinates (e.g. basic map, see [0016]) are sent in a separate field of a segment (e.g. Octet Number 12-88: Content of Message payload of table 1) within a system information block (The legacy PWS broadcast system is extended to transport richer binary data (PWS+ messages) (a second PWS message type) asynchronously and separately from the associated PWS text message, see [0011]; PWS notification messages are broadcast to UE 102 either over the radio interface e.g. via SYSTEM INFORMATION, see [0009]), and wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates (When the PWS+ data to be transmitted exceeds the size of a single message page, then the data is split over multiple pages and transmitted using a message identifier allocated for this PWS+ message, see [0015] and PWS+ can support content on the order of 4-15 KB. For sake of comparison, a simple 320.times.240 black and white image is 9.6 KB. Alternatively a color image (face sketch, basic map) with low entropy (complexity) can be compressed to within 4-15 KB with reasonable quality, with a transmission time between 1.5 minutes to 11 minutes, see [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have used the split feature of Netto with the other wireless 

Regarding claim 7, Alberth teaches an apparatus (e.g. gateway 114 of Fig. 1), comprising: 
at least one processor (e.g. processor 404; each of the devices illustrated in FIG. 1 may include certain common aspects of many devices such as microprocessors, memories, peripherals, etc. A detailed block diagram of the electrical systems of an example device is illustrated in FIG. 4, see [0034]); and at least one memory (e.g. memory 408) comprising computer program code, the at least one memory and the computer program code are configured (The memory 408 typically stores a software program that interacts with the other devices in the system 100 as described herein. This program may be executed by the processor 404 in any suitable manner, see [0035]), with the at least one processor to cause the apparatus at least to 
receive coordinates for an alert area for a wireless emergency alert (The network 112 delivers the message to another gateway and associated wireless infrastructure 114, see [0021]; e.g. www.fema.gov/map1, see [0018]); 
send the coordinates to a user equipment via a cell broadcast service (Additional content pointed to by the messages is sent via a separate multicast/broadcast channel 120… the additional content may be a map pointed to by "www.fema.gov/map1", see [0018] and CMAS enabled wireless devices 106 typically include a dedicated CMAS receiving function implemented in the modem software, that receives the message over cell broadcast resources available in GSM, CDMA, UMTS, LTE, see [0019]); and 
send the wireless emergency alert to the user equipment via the cell broadcast service (Relatively short messages with an embedded pointer are sent to the plurality of devices 106 via a 
wherein the coordinates and the wireless emergency alert are sent separately from each other (Additional content pointed to by the messages is sent via a separate multicast/broadcast channel 120, see [0018] and the emergency message is sent via the emergency alert multicast/broadcast channel 118 and the additional content such as the map is sent via the other wireless broadcast channel 120 as shown in Fig. 1).
However, Alberth does not teach wherein the coordinates are sent in a separate field of a segment within a system information block, and wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates.
In an analogous art, Netto teaches wherein the coordinates (e.g. basic map, see [0016]) are sent in a separate field of a segment (e.g. Octet Number 12-88: Content of Message payload of table 1) within a system information block (The legacy PWS broadcast system is extended to transport richer binary data (PWS+ messages) (a second PWS message type) asynchronously and separately from the associated PWS text message, see [0011]; PWS notification messages are broadcast to UE 102 either over the radio interface e.g. via SYSTEM INFORMATION, see [0009]), and wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates (When the PWS+ data to be transmitted exceeds the size of a single message page, then the data is split over multiple pages and transmitted using a message identifier allocated for this PWS+ message, see [0015] and PWS+ can support content on the order of 4-15 KB. For 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have used the split feature of Netto with the other wireless multicast/broadcast channel of Alberth to provide alert with additional/richer content such as map to user device in order to minimize the impact on mobile devices, impact on operators' networks, and cost, by re-using the existing PWS mechanism as suggested, see Netto [0002].

7.	Claims 3-4, 6, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth in view of Netto and further in view of Khatibi et al. (US 20150201316 A1).
Regarding claim 3, Alberth as modified by Netto teaches the method according to claim 1.
However, Alberth and Netto do not teach wherein the coordinates are sent together with the wireless emergency alert.
In an analogous field of endeavor, Khatibi teaches wherein the coordinates are sent together with the wireless emergency alert (The eNB broadcasts the alert messages e.g., the first alert message and the second alert message to the UEs, see Khatibi [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Alberth and the system information of Netto with the alert of Khatibi to provide an alert message that allow an enhancement related to a wireless emergency alert system as suggested, see Khatibi [0003].
Regarding claim 4, Alberth teaches a method (Process 800 of Fig. 8), comprising: 
receiving, at a user equipment, coordinates for an alert area for a wireless emergency alert via a cell broadcast service (The wireless device 106 obtains the content from the wireless 
receiving, at the user equipment, the wireless emergency alert via the cell broadcast service (The process begins when a wireless device 106, and/or any other suitable device, receives a message from a wireless transmitter (block 802). For example, the message may be a CMAS, see [0067] and CMAS enabled wireless devices 106 typically include a dedicated CMAS receiving function implemented in the modem software, that receives the message over cell broadcast resources available in GSM, CDMA, UMTS, LTE, see [0019]);
wherein the coordinates and the wireless emergency alert are received separately from each other (Additional content pointed to by the messages is sent via a separate multicast/broadcast channel 120, see [0018] and the emergency message is sent via the emergency alert multicast/broadcast channel 118 and the additional content such as the map is sent via the other wireless broadcast channel 120 as shown in Fig. 1). 
However, Alberth does not teach wherein the coordinates are received in a separate field of a segment within a system information block, and wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates.
In an analogous art, Netto teaches wherein the coordinates (e.g. basic map, see [0016]) are sent in a separate field of a segment (e.g. Octet Number 12-88: Content of Message payload of table 1) within a system information block (The legacy PWS broadcast system is extended to transport richer binary data (PWS+ messages) (a second PWS message type) asynchronously and separately from the associated PWS text message, see [0011]; PWS notification messages are broadcast to UE 102 either over the radio interface e.g. via SYSTEM INFORMATION, see [0009]), and wherein a number of segments 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have used the split feature of Netto with the other wireless multicast/broadcast channel of Alberth to provide alert with additional/richer content such as map to user device in order to minimize the impact on mobile devices referred to herein as user equipment or UE, impact on operators' networks, and cost, by re-using the existing PWS mechanism as suggested, see Netto [0002].
However, Alberth and Netto do not teach determining, at the user equipment, whether the user equipment is within the alert area based on the coordinates; and processing the wireless emergency alert at the user equipment in accordance with the determination. 
In an analogous field of endeavor, Khatibi teaches determining, at the user equipment, whether the user equipment is within the alert area based on the coordinates (The second alert message 910 was provided to the UE 810 because the UE 810 is located in the geographic area 932 of the earthquake, see [0071]); and 
processing the wireless emergency alert at the user equipment in accordance with the determination (Accordingly, the alert message application 853 displays map-related information 924 on the display 928 of the UE 810 based on the location information 920, see [0071]).

Regarding claim 6, Alberth as modified by Netto and Khatibi teaches the method according to claim 4 and Khatibi further teaches wherein the coordinates are received together with the wireless emergency alert (UE receives the system information i.e., the second alert message, which includes the trigger message and the additional information i.e., the alert message content. The additional information may include the location information, see Khatibi [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Alberth and the system information of Netto with the alert of Khatibi to provide an alert message that allow an enhancement related to a wireless emergency alert system as suggested, see Khatibi [0003].
Regarding claim 9, Alberth as modified by Netto teaches the apparatus according to claim 7.
However, Alberth and Netto do not teach wherein the coordinates are sent together with the wireless emergency alert.
In an analogous field of endeavor, Khatibi teaches wherein the coordinates are sent together with the wireless emergency alert (The eNB broadcasts the alert messages e.g., the first alert message and the second alert message to the UEs, see Khatibi [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Alberth and the system information of Netto with the alert of Khatibi to provide an alert message that allow an enhancement related to a wireless emergency alert system as suggested, see Khatibi [0003].


at least one processor (e.g. processor 404; each of the devices illustrated in FIG. 1 may include certain common aspects of many devices such as microprocessors, memories, peripherals, etc. A detailed block diagram of the electrical systems of an example device is illustrated in FIG. 4, see [0034]); and 
at least one memory (e.g. memory 408) comprising computer program code, the at least one memory and the computer program code are configured (The memory 408 typically stores a software program that interacts with the other devices in the system 100 as described herein. This program may be executed by the processor 404 in any suitable manner, see [0035]), with the at least one processor to cause the apparatus at least to 
receive coordinates for an alert area for a wireless emergency alert via a cell broadcast service (The wireless device 106 obtains the content from the wireless multicast/broadcast channel by using the second pointer (block 808). For example, multicast/broadcast content receiver 308 may obtain the content from a multimedia broadcast multicast service MBMS, see [0068]; e.g. www.fema.gov/map1, see [0018]); 
receive the wireless emergency alert via the cell broadcast service (The process begins when a wireless device 106, and/or any other suitable device, receives a message from a wireless transmitter (block 802). For example, the message may be a CMAS, see [0067] and CMAS enabled wireless devices 106 typically include a dedicated CMAS receiving function implemented in the modem software, that receives the message over cell broadcast resources available in GSM, CDMA, UMTS, LTE, see [0019]); 
wherein the coordinates and the wireless emergency alert are received separately from each other (Additional content pointed to by the messages is sent via a separate multicast/broadcast channel 120, see [0018] and the emergency message is sent via the emergency alert multicast/broadcast 
However, Alberth does not teach wherein the coordinates are received in a separate field of a segment within a system information block, and wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates.
In an analogous art, Netto teaches wherein the coordinates (e.g. basic map, see [0016]) are sent in a separate field of a segment (e.g. Octet Number 12-88: Content of Message payload of table 1) within a system information block (The legacy PWS broadcast system is extended to transport richer binary data (PWS+ messages) (a second PWS message type) asynchronously and separately from the associated PWS text message, see [0011]; PWS notification messages are broadcast to UE 102 either over the radio interface e.g. via SYSTEM INFORMATION, see [0009]), and wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates (When the PWS+ data to be transmitted exceeds the size of a single message page, then the data is split over multiple pages and transmitted using a message identifier allocated for this PWS+ message, see [0015] and PWS+ can support content on the order of 4-15 KB. For sake of comparison, a simple 320.times.240 black and white image is 9.6 KB. Alternatively a color image (face sketch, basic map) with low entropy (complexity) can be compressed to within 4-15 KB with reasonable quality, with a transmission time between 1.5 minutes to 11 minutes, see [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have used the split feature of Netto with the other wireless multicast/broadcast channel of Alberth to provide alert with additional/richer content such as map to user device in order to minimize the impact on mobile devices, impact on operators' networks, and cost, by re-using the existing PWS mechanism as suggested, see Netto [0002].

In an analogous field of endeavor, Khatibi teaches determine whether the apparatus is within the alert area based on the coordinates (The second alert message 910 was provided to the UE 810 because the UE 810 is located in the geographic area 932 of the earthquake, see [0071]); and process the wireless emergency alert in accordance with the determination (Accordingly, the alert message application 853 displays map-related information 924 on the display 928 of the UE 810 based on the location information 920, see [0071]) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Alberth and the system information of Netto with the alert of Khatibi to provide an alert message that allow an enhancement related to a wireless emergency alert system as suggested, see Khatibi [0003].

Regarding claim 12, Alberth as modified by Netto teaches the apparatus according to claim 10, and Khatibi further teaches wherein the coordinates are received together with the wireless emergency alert (the UE receives the system information i.e., the second alert message 91, which includes the trigger message and the additional information i.e., the alert message content. The additional information may include the location information, see Khatibi [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Alberth and the system information of Netto with the alert of Khatibi to provide an alert message that allow an enhancement related to a wireless emergency alert system as suggested, see Khatibi [0003].

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sennett et al. (US 20090247116 A1) discloses a subscriber of the Emergency Alert System (EAS) receiving an EAS alert message can obtain additional multimedia information in based upon the location of the subscriber. The additional multimedia information can include information pertaining to available shelter, medical facilities, the location of emergency supplies, a plume map, evacuation routes, or the like.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641